Citation Nr: 0934896	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-24 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
hepatitis C.


FINDING OF FACT

Hepatitis C was not manifested in service, and there is no 
competent evidence of a nexus between such disability and 
service.


CONCLUSION OF LAW

Service connection for hepatitis is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).



Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what parts 
VA expects the claimant to provide. 38 C.F.R. § 3.159(b) 
(2008).  VA must provide such notice to a claimant prior to an 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (AOJ).  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006).

VA provided the Veteran with VCAA notice in correspondence sent 
in April 2005, prior to the initial adjudication of his claim.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
and identified his duties in obtaining information and evidence 
to substantiate his claim.

The Veteran was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability under consideration, pursuant to the recent 
holding in the Dingess decision; however, as the claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims are not applicable.

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the Veteran's service medical records and VA and 
private medical treatment records.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A.  § 5103A(d) (West 
2002).  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The threshold for getting an examination 
under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

The Veteran has not been afforded a VA examination nor has a 
medical opinion been obtained in response to his claim.  He has 
not reported, nor does the record reflect continuity of 
symptomatology, which in some circumstances can trigger VA's 
duty to get an examination.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); McLendon.  There is no evidence of 
hepatitis C in service or for several years after, and there is 
no competent medical evidence relating current hepatitis C to 
service.  Thus, the record does not indicate that the current 
hepatitis may be associated with active service, and an 
examination is not necessary.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Risk factors for hepatitis C include: transfusion of blood or 
blood products before 1992; organ transplant before 1992; 
hemodialysis; tattoos; body piercing; intravenous drug use (due 
to shared instruments); high-risk sexual activity (risk is 
relatively low); intranasal cocaine use (due to shared 
instruments); accidental exposure to blood products in health 
care workers or combat medic or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and other 
direct percutaneous exposure to blood such as by acupuncture 
with non-sterile needles or by the sharing of toothbrushes or 
shaving razors.  See VBA letter 211B (98-110) November 30, 
1998; see also VA Training letter TL 01-02 (April 17, 2001).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990). 



Factual Background 

The Veteran contends he is entitled to service connection for 
hepatitis C.  He avers that he contracted the disease during 
his Vietnam service.  

The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was Aerial Sensor Specialist.  

The Veteran's service treatment records reveal no complaints or 
findings indicative of hepatitis C.  The records show the 
Veteran had a pilonidal cyst located on his lower back, treated 
with sitz bath and observation.  He did not undergo surgical 
excision or cystectomy.  The service records are negative for a 
history of blood transfusions.  The Report of Medical History 
which accompanied the Veteran's January 1969 examination for 
separation from service shows that he denied a history of liver 
trouble, jaundice, or venereal disease.  The separation 
physical examination report reflects that upon physical 
observation, the only body marking or scar seen on the 
Veteran's body was the pilonidal cyst.  No tattoo or body 
piercing was noted.  

The claims file contains an undated medical record from the Vet 
Center, which indicates the Veteran had been treated for 
hepatitis C since 1997.  Vet Center records also reveal the 
Veteran reported a polysubstance use history during military 
service and for some years after separation from service.  

A post-service VA outpatient treatment record dated in March 
1970, shows diagnosis and treatment for gonorrhea, with the 
clinical note indicating that the Veteran had gonorrhea twice 
in the past.  VA records treatment records also reflect a 
history of polysubstance dependence, including intravenous drug 
use, beginning in service and lasting until the early 1980's.  
Another December 1991 VA outpatient treatment record reflects 
the Veteran experimented with both alcohol and drugs in 
service.  A July 1999 VA treatment note shows that the Veteran 
used LSD, marijuana, heroin, and downers during military 
service; he stopped drug use in the 1980's.  In addition, at an 
August 1999 PTSD examination, the Veteran reported a history of 
strong polydrug use starting in the military which included at 
least two years of IV heroin use.  

The Veteran did not respond to the RO's April 2005 development 
questionnaire for possible hepatitis C risk factors.  However, 
in a September 2006 statement, he averred that he contracted 
hepatitis C in service from being transported from one hospital 
to another by medivac.  He alleges that there was "blood all 
over the place" from other wounded soldiers also traveling in 
the medivac.

Analysis

The Veteran has a current diagnosis of hepatitis C, confirmed 
by hepatitis serology in July 1996.  Thus, a current disability 
is established.

Hepatitis C is not shown to have manifested in service.  As 
indicated, service treatment records do not include any medical 
findings or abnormal studies indicative of hepatitis C, and do 
not document any risk factors for hepatitis.  

The Veteran has not reported a continuity of hepatitis C 
symptoms since service, and treatment records show the 
condition was first diagnosed in July 1996, nearly 27 years 
after the Veteran separated from service.  This manifestation 
is too remote in time from service to relate to service absent 
competent (medical) evidence to the contrary.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (incurrence of a disorder or disease during service may 
be rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged period 
after service). 

There is no medical opinion regarding the etiology of the 
Veteran's hepatitis C.  The Board is aware that Training letter 
TL 01-02 (regarding cases involving service connection for 
hepatitis C) instructs that where a veteran engaged in high 
risk activities in service, an opinion to determine whether 
this activity caused the hepatitis C is necessary.  A medical 
opinion has not been sought in this case, because the Board 
finds that the Veteran did not engage in "high risk 
activities" in service, other than his noted IV-drug use.  

With regard to the cited risk factor of drug use in the 
military and continuing post-service until 1980's (shown in the 
VA and private treatment records), the Board points out that if 
the Veteran had contracted hepatitis from such drug abuse, 
compensation for such disability would be prohibited by law.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.301 (c) (3) (2008).  

The Board is also aware of VA "Fast Letter" issued in June 2004 
(Veterans Benefits Administration (VBA) Fast Letter 04-13, June 
29, 2004), which identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of the 
blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987). 

Although there is evidence that the Veteran was transferred 
from one hospital to another via medivac, there is no evidence 
in the record that the transfer occurred with other wounded 
soldiers, or that there was blood "all over the place" such 
that he was infected with hepatitis.  There also is no evidence 
that the Veteran experienced repeated direct percutaneous 
exposure to blood while being transported in the medivac, nor 
has he reported having any open cuts or sores that would have 
allowed subcutaneous exposure to infected blood.  Indeed, there 
is no indication from review of the pertinent service treatment 
records that the pilonidal cyst was draining or was otherwise 
open.  

Thus, the only evidence purporting to show a connection between 
service and the Veteran's hepatitis C is in his own 
allegations.  As he is a layperson, his opinion regarding the 
etiology of the hepatitis is not competent medical evidence.  
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As the record contains no competent medical evidence of a nexus 
between the Veteran's current hepatitis C and his active duty 
service; and shows a post-service history of known high-risk 
activities to include IV drug use; the preponderance of the 
evidence is against the claim, and it is therefore denied.  38 
U.S.C.A. § 5107(b) (West 2002). 

ORDER

Service connection for hepatitis C is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


